Matter of Knee (2017 NY Slip Op 04030)





Matter of Knee


2017 NY Slip Op 04030


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

[*1]In the Matter of JEREMY DANIEL KNEE, an Attorney. (Attorney Registration No. 4998209)

Calendar Date: May 15, 2017

Before: McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.


Jeremy Daniel Knee, Jefferson City, Missouri, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jeremy Daniel Knee was admitted to practice by this Court in 2012 and lists a business address in Jefferson City, Missouri with the Office of Court Administration. Knee now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Knee's application.
Upon reading the affidavit of Knee sworn to November 14, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Knee is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ., concur.
ORDERED that Jeremy Daniel Knee's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jeremy Daniel Knee's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Jeremy Daniel Knee is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or [*2]as agent, clerk or employee of another; and Knee is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jeremy Daniel Knee shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.